 

PRESIDENT AND CHIEF TECHNOLOGY OFFICER EMPLOYMENT AGREEMENT

 

This President and Chief Technology Officer Employment Agreement (this
“Agreement”) is made effective as of September 19, 2014 (the “Effective Date”),
by and between Bone Biologics, Corp., a Delaware corporation (“Company”), and
William Jay Treat (“Executive”).

 

The parties agree as follows:

 

1. Employment. Commencing on the Effective Date, Company hereby employs
Executive, and Executive hereby accepts such employment, upon the terms and
conditions set forth herein.

 

2. Duties.

 

2.1 Position. Executive is employed as Company’s President and Chief Technology
Officer and shall have the authority, duties and responsibilities assigned by
Company’s Chief Executive Officer (“CEO”) both upon initial hire and as may be
reasonably assigned from time to time. Executive shall perform faithfully and
diligently all duties assigned to Executive. Subject to the terms and conditions
set forth herein (including, but not limited to, the terms and conditions set
forth in subsection 7.2 below) Company reserves the right to modify Executive’s
position and duties at any time in its sole and absolute discretion.

 

2.2 Best Efforts/Full-time. Executive will expend Executive’s best efforts on
behalf of Company, and will abide by all written policies of Company and
directions of Company’s Board of Directors (the “Board of Directors”), as well
as all applicable federal, state and local laws, regulations or ordinances.
Executive will act in the best interest of Company at all times. Executive shall
devote substantially all of Executive’s full business time and efforts to the
performance of Executive’s assigned duties for Company, unless Executive
notifies the Board of Directors in advance of Executive’s intent to engage in
other paid work and receives the Board of Directors’ express written consent to
do so. Executive has listed on Exhibit A other paid work that is currently
ongoing, and agrees to make a good faith effort not to let that other paid work
interfere with his work for Company.

 

2.3 Work Location. Executive’s principal place of work shall be located at an
office location to be mutually selected by Executive and Company within 20 miles
of Executive’s current residence (“Primary Workplace”), or such other location
as the parties may agree upon from time to time. However, Executive’s principal
place of work shall not be moved more than 30 miles without Executive’s prior
written consent.

 

 

 

  

3. At-Will Employment.

 

3.1 Initial Term. The employment relationship pursuant to this Agreement shall
be for an initial term commencing on the Effective Date set forth above and
continuing for a period of two (2) years following such date (the "Initial
Term"), unless sooner terminated in accordance with section 7 below.

 

3.2 Renewal. On completion of the Initial Term specified in subsection 3.1
above, this Agreement will automatically renew for subsequent one year terms
unless either party provides thirty (30) days’ advance written notice to the
other that Company/Executive does not wish to renew the Agreement for a
subsequent one year period. In the event either party gives notice of nonrenewal
pursuant to this subsection 3.2, this Agreement will expire at the end of the
current term.

 

4. Compensation.

 

4.1 Base Salary. As compensation for Executive’s performance of Executive’s
duties hereunder, Company shall pay to Executive an initial base salary of
$300,000.00 per year, less required deductions for state and federal withholding
tax, social security and all other employment taxes and payroll deductions,
payable in accordance with Company’s normal payroll practices (but in any event
Executive shall receive pro-rata payments of base salary at least once each
calendar month). In the event Executive’s employment under this Agreement is
terminated by either party, for any reason, Executive will earn the base salary
as then in-effect prorated to the date of termination.

 

4.2 Incentive Compensation. During each calendar year beginning in 2014,
Executive shall be eligible to earn an annual target bonus of thirty-five
percent (35%) of Executive’s base salary (“Target Bonus”) as in-effect for the
applicable calendar year (the “Annual Bonus”), subject to the achievement of
personal and corporate objectives or milestones to be established by the Board
of Directors, or any Compensation Committee thereof, (after considering any
input or recommendations from Executive) within sixty (60) days following the
beginning of each calendar year during Executive’s employment. In order to earn
the Annual Bonus under this provision, the applicable objectives must be
achieved and Executive must be employed by Company at the time the Annual Bonus
is distributed by Company. The Annual Bonus, if any, shall be paid on or before
March 15th of the calendar year following the year in which it is considered
earned. The actual Annual Bonus paid may be more or less than the Target Bonus.

 

4.3 Performance and Salary Review. The Board of Directors will periodically
review Executive’s performance on no less than an annual basis. Upward
adjustments to salary or other compensation, if any, will be made by the Board
of Directors, in its sole and absolute discretion.

 

- 2 -

 

 

4.4 Stock Option. In addition, subject to the approval of the Board of
Directors, Executive will be granted an option (the “Option”) to purchase 2.5%
of the Company’s issued and outstanding shares of $0.001 par value per share
Common Stock outstanding as of the date of closing of that certain merger of
Bone Biologics Acquisition Corp. with and into Bone Biologics, Inc. pursuant to
which Bone Biologics, Inc. will survive and become a wholly-owned subsidiary of
Company. The Option will be granted under Company’s stock plan (as amended from
time to time, the “Plan”) and related stock option documents. The Option is
intended to be an “incentive stock option” (within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”)) to the greatest
extent permitted under the Code. The Option will have an exercise price per
share equal to the fair market value of one share of Company’s common stock on
the date of grant, as determined by the Board of Directors. As a condition of
receipt of the Option, Executive will be required to sign Company’s standard
form of stock option agreement (the “Option Agreement”) and the Option will be
subject to the terms and conditions of the Plan, the Option Agreement and this
Agreement. The Option will vest over a two-year period from the Effective Date
subject to Executive’s continued Service (as defined in the Plan), with 33.33%
of the shares subject to the Option becoming vested and exercisable on the date
that this Agreement is executed, 33.33% of the shares subject to the Option
becoming vested and exercisable on the date that is twelve (12) months after the
Effective Date, and 33.34% of the shares subject to the Option vesting and
becoming exercisable on the date that is twenty four (24) months after the
Effective Date; provided, however, that all unvested shares subject to the
Option (and any additional equity awards hereafter issued by Company to
Executive pursuant to the Plan) shall fully vest and be exercisable if
Executive’s Service ceases as a result of a Qualifying Termination (as defined
below) occurring on or within twelve (12) months after a Change in Control (as
defined in the Plan).

 

4.5 280G. If, due to the benefits provided under Section 4.4 above, Executive is
subject to any excise tax due to characterization of any amounts payable under
Section 4.4 as excess parachute payments pursuant to Section 4999 of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (collectively, the “Code”), the amounts payable under Section 4.4
will be reduced (to the least extent possible) in order to avoid any “excess
parachute payment” under section 280G(b)(1) of the Code.

 

5. Customary Fringe Benefits. Executive will be eligible to participate in any
employee benefit plans, including paid life insurance policy and disability
insurance, fringe benefits, perquisites or other arrangements maintained by
Company on no less favorable terms than for other Company executives subject to
the terms and conditions of Company’s benefit plan documents. Company reserves
the right to change or eliminate the fringe benefits on a prospective basis, at
any time, effective upon notice to Executive. If Company does not have an
employee benefit plan then Executive will be reimbursed for customary fringe
benefits expenses he actually incurs. To obtain reimbursement, expenses must be
submitted promptly with supporting documentation and will be reimbursed in
accordance with Company’s policy. Commencing on the Effective Date, Executive
shall annually accrue and use four (4) weeks of paid vacation days subject to
the terms and conditions of Company’s vacation policy as in effect from time to
time. Any unused accrued vacation days shall be paid out to Executive in cash
upon Executive’s termination of employment for any reason applying Executive’s
rate of base salary as in-effect at such time.

 

6. Business Expenses. Executive will be promptly reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of Company. To obtain reimbursement, expenses must be submitted
promptly with appropriate supporting documentation and will be reimbursed in
accordance with Company’s policies. Any reimbursement Executive is entitled to
receive shall (a) be paid no later than the last day of Executive’s tax year
following the tax year in which the expense was incurred, (b) not be affected by
any other expenses that are eligible for reimbursement in any tax year, and (c)
not be subject to liquidation or exchange for another benefit.

 

- 3 -

 

 

7. Termination of Executive’s Employment.

 

7.1 Termination for Cause by Company. Although Company anticipates a mutually
rewarding employment relationship with Executive, Company may terminate
Executive’s employment immediately at any time for Cause subject to the terms of
this Agreement. For purposes of this Agreement, “Cause” is defined as: (a) acts
or omissions constituting gross negligence, recklessness or willful misconduct
on the part of Executive with respect to Executive’s obligations or otherwise
relating to the business of Company; (b) any acts or conduct by Executive that
are materially adverse to Company’s interests; (c) Executive’s material breach
of this Agreement; (d) Executive’s material breach of Company’s Employee
Proprietary Information and Inventions Agreement; (e) Executive’s conviction or
entry of a plea of nolo contendere for fraud, misappropriation or embezzlement,
or any felony or crime of moral turpitude or that otherwise materially
negatively impacts Executive’s ability to effectively perform Executive’s duties
hereunder; (f) Executive’s willful neglect of duties as determined in the good
faith discretion of the Board of Directors (provided that poor performance
and/or subpar results by themselves do not constitute Cause); or (g) the winding
down of Company’s business and/or dissolution or liquidation of Company (other
than in connection with a change in control). In the event of termination of
Executive’s employment based on clauses (a), (b) or (f) above, Executive will
have fifteen (15) days following receipt of notice from Company to cure the
issue, if curable. In the event Executive’s employment is terminated in
accordance with this subsection 7.1, Executive shall be entitled to receive only
Executive’s base salary then in effect, prorated to the date of termination plus
all vacation days, and benefits accrued through the date of termination plus any
earned (as determined by the Board of Directors) but unpaid bonus for a prior
completed calendar year (collectively, “Standard Entitlements”). In addition,
Executive shall be entitled to receive reimbursement of any business expenses,
to the extent not previously reimbursed, in accordance with Section 6 above.
Except for any terms and conditions of this Agreement that by their terms
survive termination of Executive’s employment, all other Company obligations to
Executive pursuant to this Agreement will become automatically terminated and
completely extinguished. Executive will not be entitled to receive the Severance
Package or other amounts described in subsection 7.2 below. For clarification,
the foregoing is an exclusive list of the acts or omissions that shall be
considered “Cause” for the termination of Executive’s employment by Company.

 

7.2 Qualifying Termination/Severance. Company may terminate Executive’s
employment under this Agreement without Cause at any time on written notice to
Executive and Executive may resign his employment for Good Reason as defined
below (either of such terminations is a “Qualifying Termination”). As used in
this Agreement, “Good Reason" shall mean that any one or more of the following
events have occurred without Executive’s express prior written consent:

 

(i) A material adverse change in Executive’s authority, duties and/or
responsibilities such that Executive’s authority, duties and/or responsibilities
are no longer commensurate with Executive being Company’s President or most
senior technology officer;

 

- 4 -

 

 

(ii) The relocation of the Primary Workplace to a location that increases
Executive’s daily commute by more than thirty (30) miles from its location
specified in subsection 2.3 above;

 

(iii) Any material breach by Company of any material term of this Agreement; or

 

(iv) Any material reduction by Company (or its successor) of (A) Executive’s
base salary or (B) Executive’s Target Bonus, unless any such reduction is made
as part of, and is generally consistent with, a general reduction of senior
executive base salaries or target bonuses, respectively, in which case such a
reduction shall not constitute Good Reason.

 

In order to resign Executive’s employment for Good Reason, Executive must within
60 days of Executive’s awareness of the applicable Good Reason event(s) provide
Company with written notice informing Company about Executive’s intention to
resign Executive’s employment for Good Reason unless such event(s) is cured or
remedied by Company (“Good Reason Notice“). Company will have 30 days after its
receipt of such Good Reason Notice to cure or remedy the Good Reason event(s).
If Company does not timely cure or remedy the Good Reason event(s), then
Executive can resign Executive’s employment for Good Reason at any time within
30 days following the expiration of the 30 day cure/remedy period. This “Good
Reason” definition and process is intended to constitute an involuntary
separation from service as provided under Treasury Regulations Section
1.409A-1(n) and shall be interpreted accordingly.

 

In the event of a Qualifying Termination, Executive will receive the Standard
Entitlements and shall be entitled to receive reimbursement of any business
expenses, to the extent not previously reimbursed, in accordance with Section 6
above. In addition, Executive will receive (a) a “Severance Payment” in an
amount which is equivalent to the greater of the remaining number of months left
in the Initial Term or twelve (12) months of Executive’s base salary then in
effect on the date of termination, payable in equal installments (but no less
frequently than once per calendar month) for a duration equal to the greater of
the remaining number of months left in the Initial Term or twelve (12) months
(the “Severance Period”), in accordance with Company’s regular payroll cycle,
beginning on the first payroll date following the date on which the general
release referenced below has become effective and (b) payment (or reimbursement)
of monthly premiums for Executive and Executive’s dependents’ group health care
coverage continuation pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1986, for the Severance Period, provided Executive elects to continue and
remains eligible for such benefits and does not become eligible for health
coverage through another employer during the Severance Period (together with the
Severance Payment, the “Severance Package”). Executive will only receive the
Severance Package and other severance benefits and payments described if
Executive: (i) complies with all surviving provisions of this Agreement as
specified in subsection 15.8 below; and (ii) executes a separation agreement and
release of claims agreement and such release has become effective in accordance
with its terms prior to the 60th day following the termination date. Except for
any terms and conditions of this Agreement that by their terms survive
termination of Executive’s employment, all other Company obligations to
Executive pursuant to this Agreement will become automatically terminated and
completely extinguished.

 

- 5 -

 

 

7.3 Voluntary Resignation by Executive. Executive may voluntarily resign
Executive’s position with Company at any time without Good Reason. In the event
of Executive’s resignation without Good Reason, Executive will be entitled to
receive the Standard Entitlements. In addition, Executive shall be entitled to
receive reimbursement of any business expenses, to the extent not previously
reimbursed, in accordance with Section 6 above. Except for any terms and
conditions of this Agreement that by their terms survive termination of
Executive’s employment, all other Company obligations to Executive pursuant to
this Agreement will become automatically terminated and completely extinguished.
In addition, Executive will not be entitled to receive the Severance Package or
other amounts described in subsection 7.2 above.

 

7.4 Termination upon Death or Disability. If Company terminates Executive’s
employment as a result of Executive’s Disability (as defined below), or if
Executive’s employment is terminated due to the death of Executive, then
Executive shall become entitled to the Standard Entitlements. Except as provided
below, Executive shall not be entitled to receive severance or other benefits
except those (if any) as may then be established under Company’s then existing
severance and benefit plans and policies and applicable to all employees at the
time of Executive’s death or such Disability. Notwithstanding the foregoing, if
Executive’s employment is terminated due to the death or Disability of
Executive, then Executive shall be entitled to receive a Severance Payment in an
amount which is equivalent to (i) the greater of the remaining number of months
left in the Initial Term or twelve (12) months of Executive’s base salary then
in effect on the date of termination, minus (ii) the aggregate amount that
Employee is entitled to receive under Company’s paid life insurance policy or
disability insurance policy, such remaining amount to be payable to Executive in
equal installments (but no less frequently than once per calendar month) for the
duration of the Severance Period, in accordance with Company’s regular payroll
cycle, beginning on the first payroll date following the date on which the
general release referenced in Section 7.2 has become effective. In the event of
Executive’s death, all such payments contemplated in this Section 7.4 shall be
made to such person as Executive will designate in a notice filed with Company
or, if no such person is designated, to Executive’s estate. In addition, upon
the Disability or death of Executive, Company shall pay (or reimburse) the
monthly premiums for the continued benefit of Executive or Executive’s immediate
family, as applicable, of group health care coverage continuation pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1986, for the Severance
Period (in addition to the “Severance Payment” contemplated hereunder, the
“Severance Package”). As used herein, the term “Disability” shall mean that
Executive has been unable to perform Executive’s duties under this Agreement as
the result of Executive’s incapacity due to physical or mental illness, and such
inability, at least 26 weeks after its commencement, is determined to be total
and permanent by a physician selected by Company or its insurers and reasonably
acceptable to Executive or Executive’s legal representative (such Agreement as
to acceptability not to be unreasonably withheld.). Termination resulting from
Disability may only be effected after at least 30 days’ written notice by
Company of its intention to terminate Executive’s employment. In the event that
Executive resumes the performance of substantially all of Executive’s duties
hereunder before the termination of Executive’s employment becomes effective,
the notice of intent to terminate shall automatically be deemed to have been
revoked.

 

- 6 -

 

  

7.5 Resignation of Other Positions. Should Executive’s employment terminate for
any reason, Executive agrees to immediately resign all other positions Executive
may hold with or on behalf of Company.

 

7.6 Application of Section 409A.

 

(a) Notwithstanding anything set forth in this Agreement to the contrary, no
amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of the Treasury Regulations issued pursuant to
Section 409A of the Code (the “Section 409A Regulations”) that is to be paid
based upon Executive’s termination of employment shall be paid unless and until
Executive has incurred a “separation from service” within the meaning of the
Section 409A Regulations. Furthermore, to the extent that Executive is a
“specified employee” within the meaning of the Section 409A Regulations as of
the date of Executive’s separation from service, no amount that constitutes a
deferral of compensation which is payable on account of Executive’s separation
from service shall be paid to Executive before the date (the “Delayed Payment
Date”) which is the first day of the seventh month after the date of Executive’s
separation from service or, if earlier, the date of Executive’s death following
such separation from service. All such amounts that would, but for this Section,
become payable prior to the Delayed Payment Date will be accumulated and paid on
the Delayed Payment Date.

 

(b) Company intends that income provided to Executive pursuant to this Agreement
or otherwise will not be subject to taxation under Section 409A of the Code and
Company shall utilize commercially reasonable efforts in administering this
Agreement and any payments or benefits to be provided to Executive to ensure
that Executive is not subject to any such taxation. The provisions of this
Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A of the Code. However, Company does not
guarantee any particular tax effect for income provided to Executive pursuant to
this Agreement. In any event, except for Company’s responsibility to withhold
applicable income and employment taxes from compensation paid or provided to
Executive, Company shall not be responsible for the payment of any applicable
taxes on compensation paid or provided to Executive pursuant to this Agreement.

 

(c) Notwithstanding anything herein to the contrary, the reimbursement of
expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (1) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (2) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to Company’s applicable policies, but in no event later than the end of
the year after the year in which such expense was incurred; and (3) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

(d) For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

 

- 7 -

 

  

8. No Conflict of Interest. During the term of Executive’s employment with
Company, Executive must not engage in any work, paid or unpaid, or other
activities that create a conflict of interest. Such work and/or activities shall
include, but is not limited to, directly or indirectly competing with Company in
any way, or acting as an officer, director, employee, consultant, advisor,
stockholder, volunteer, lender, or agent of any business enterprise of the same
nature as, or which is in direct competition with, the business in which Company
is now engaged or in which Company becomes engaged during the term of
Executive’s employment with Company, as may be determined by the Board of
Directors in its sole discretion. If the Board of Directors believes such a
conflict exists during the term of this Agreement, the Board of Directors may
ask Executive to choose to discontinue the other work and/or activities or
resign employment with Company (if Executive elects to not discontinue such
other work or activities).

 

9. Nondisparagement. Executive agrees that during and after Executive’s
employment with Company, Executive will not make any voluntary statements,
written or oral, or cause or encourage others to make any such statements that
defame, disparage or in any way criticize the personal and/or business
reputations, practices or conduct of Company or any of its officers or directors
and Company’s Board of Directors and majority shareholders will not make any
voluntary statements, written or oral, or cause or encourage others to make any
such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or conduct of Executive.

 

10. Confidential Information.

 

10.1 Confidentiality. In the course of Executive’s employment by Company,
Executive will have access to Confidential Information (as defined below) of
Company and its affiliates, subsidiaries, chapters, and members. Executive
agrees to maintain the strict confidentiality of all Confidential Information
during the term of this Agreement and thereafter. For purposes of this
Agreement, "Confidential Information" shall mean all information and materials
of Company, and all information and materials received by Company from third
parties (including but not limited to affiliates, subsidiaries, chapters, and
members of Company), which are not generally publicly available and all other
information and materials which are of a proprietary or confidential nature, and
are deemed by Company as such.

 

10.2 Intellectual Property. Executive recognizes and agrees that all copyrights,
trademarks, patents, and other intellectual property rights to works or marks
arising in, from or in connection with Executive's employment by Company, and
that are within the scope of Executive's employment by Company, are the sole and
exclusive property of Company. Executive agrees not to assert any such rights
against Company or any third party. Executive agrees to assign, and hereby does
assign, to Company all rights, if any, in or to such works or marks that may
accrue to the Executive during the term of this Agreement.

 

- 8 -

 

 

11. Agreement Not to Solicit Employees. During the term of this Agreement and
for a period of twelve (12) months immediately following the termination of this
Agreement, Executive shall not, either directly or indirectly, on his own behalf
or in the service or on behalf of others, solicit or recruit (or attempt to
solicit or recruit) any person employed by Company to or for any business,
organization, program, or activity that competes with any program, activity or
operation of Company.

 

12. Agreement Not to Compete. During the term of Executive's employment under
this Agreement and for a period of twelve (12) months immediately following the
termination of this Agreement, Executive shall not (except on behalf of or with
the prior written consent of Company), either directly or indirectly, perform
the same or substantially the same services that Executive performed for
Company, whether as an employee or in any other capacity, on behalf of any trade
or professional association, franchise company, nonprofit organization or
business, which has the same or substantially the same membership or purposes as
Company.

 

13. Injunctive Relief. Executive acknowledges that Executive’s breach of the
covenants contained in Sections 8-12 (collectively “Covenants”) would cause
irreparable injury to Company and agrees that in the event of any such breach,
Company shall be entitled to seek temporary, and preliminary injunctive relief
pursuant to the California Arbitration Act, without the necessity of proving
actual damages or posting any bond or other security.

 

14. Arbitration. In the event of any dispute or claim relating to or arising out
of the employment relationship between Executive and Company or the termination
of that relationship (including, but not limited to, any claims of breach of
contract, wrongful termination or age, sex, race, disability or other
discrimination), Executive and Company agree that all such disputes shall be
resolved by binding arbitration conducted before a single neutral arbitrator in
Ventura County, California, pursuant to the rules for arbitration of employment
disputes by the American Arbitration Association (available at www.adr.org) and
the rules set forth in the California Arbitration Act, Code of Civil Procedure
Section 1280, et seq. (available at www.leginfo.ca.gov/calaw.html). The
arbitrator shall permit adequate discovery, including discovery pursuant to
Section 1283.05 of the California Code of Civil Procedure. In addition, the
arbitrator is empowered to award all remedies otherwise available in a court of
competent jurisdiction; however Executive and Company each retain the right
under Section 1281.8 of the California Code of Civil Procedure to seek
provisional remedies. Any judgment rendered by the arbitrator may be entered by
any court of competent jurisdiction. The arbitrator shall issue an award in
writing and state the essential findings and conclusions on which the award is
based. By executing this Agreement, Executive and Company are both waiving the
right to a jury trial with respect to any such disputes. Company shall bear the
costs of the arbitrator, forum and filing fees. Each party shall bear its own
respective attorneys’ fees and all other costs, unless otherwise provided by law
and awarded by the arbitrator. This arbitration agreement does not include
claims that, by law, may not be subject to mandatory arbitration.

 

- 9 -

 

 

15. General Provisions.

 

15.1 Successors and Assigns. The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement (except by will or the
laws of descent and distribution). For avoidance of doubt, any payments or
obligations that Company owes to Executive shall be paid to Executive’s heirs or
estate in the event of Executive’s death.

 

15.2 Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

 

15.3 Attorneys’ Fees. Each side will bear its own attorneys’ fees in any dispute
unless a statutory section at issue, if any, authorizes the award of attorneys’
fees to the prevailing party.

 

15.4 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

15.5 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing Company, but Executive
has participated in the negotiation of its terms. Furthermore, Executive
acknowledges that Executive has had an opportunity to review and revise the
Agreement and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.

 

15.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of California. Each
party consents to the jurisdiction and venue of the state courts in Ventura
County, California, or the federal courts in Los Angeles County, California, if
applicable, in any action, suit, or proceeding arising out of or relating to
this Agreement.

 

15.7 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to the addresses set forth below, or such other address as
either party may specify in writing:

 

If to Company:

 

Bone Biologics, Corp.

175 May Street, Suite 400,

Edison, NJ 08837

 

If to Executive:

 

William Jay Treat

7 Dellwood

Dove Canyon, CA 92679

 

- 10 -

 

 

15.8 Survival. Sections 7, 8, 9, 10, 11, 12, 13, 14, 15 and 16 of this Agreement
shall survive Executive’s employment by Company.

 

16. Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
simultaneous representations, discussions, negotiations, and agreements, whether
written or oral. This agreement may be amended or modified only with the written
consent of Executive and the Board. No oral waiver, amendment or modification
will be effective under any circumstances whatsoever. In the event of any
conflict in terms between this Agreement and the Plan or any Company policy, the
terms of this Agreement shall prevail and govern.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

- 11 -

 

  

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

    William Jay Treat:         Dated: September 19, 2014 /s/ William Jay Treat  
  (Signature)             BONE BIOLOGICS, CORP.:         Dated: September 19,
2014 By: /s/ Bruce Stroever     Name: Bruce Stroever     Title: Chairman of the
Board

 

[Signature Page to President and Chief Technology Officer Employment Agreement]

 

 

 

 

Exhibit A

 

William Jay Treat is currently serving in the capacity of VP Manufacturing and
CMC for Targazyme, a Carlsbad, California company involved in developing a
product to enhance various stems cells in homing and engrafting. He is one of
the original co-founders with an equity stake in the company. The company is
preparing to enter a Phase IIb/III clinical trial. The anticipated activity
required by Dr. Treat will not interfere with his duties at Bone Biologics. If
the requirements of Targazyme were to expand and impact his duties at Bone
Biologics, he would resign from Targazyme providing them with appropriate lead
time.

 

 

 

 

 

